Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 20, 2016

                                     No. 04-16-00687-CR

                                 In re Edward SCHROEDER,
                                          Appellant

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR5546
                         Honorable Jefferson Moore, Judge Presiding


                                        ORDER
         Appellant Edward Schroeder seeks to appeal the trial court’s October 10, 2016 judgment
of contempt against him for failure to appear in court. Appellate courts do not have jurisdiction
to review contempt proceedings on direct appeal. In re T.L.K., 90 S.W.3d 833, 841 (Tex. App.—
San Antonio 2002, no pet.); In re A.M., 974 S.W.2d 857, 861 (Tex. App.—San Antonio 1998, no
pet.) (the remedy from a finding of contempt is a habeas proceeding). Accordingly, appellant is
hereby ORDERED to show cause in writing within fifteen (15) days from the date of this order
stating why this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP. P.
43.2(f).


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of December, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court